



Exhibit 10.1


First Amendment to
Permanent Employment Contract


BETWEEN:
 
 
 
EMPLOYER
ACCENTURE SAS, a simplified joint stock company (Société par Actions
Simplifiée), hereinafter referred to as the “Company” as the first party,
 
AND:
EMPLOYEE
Pierre Nanterme, residing in Paris, France as the second party,

ACCENTURE SAS and Pierre Nanterme shall be individually referred to hereinafter
as the “Party” and jointly as the “Parties.”
This First Amendment amends that certain Permanent Employment Contract entered
into between the Parties on June 26, 2013, and with effect from July 1, 2013
(the “Employment Contract”). Capitalized terms used but not defined herein have
the meanings ascribed to them in the Employment Contract.
THE FOLLOWING HAS BEEN AGREED:
1.
This amendment to the Employment Contract is entered into for an indefinite
period with effect from January 10, 2019 (the “Amendment Effective Date”).



2.
The first paragraph of Section 2.1 of the Employment Contract is amended to read
as follows:



“Pierre Nanterme shall serve as Advisor to the Chief Executive Officer of
Accenture plc, Management status. His responsibilities include, among other
things, advising the individual acting as the Company’s Chief Executive
Officer.”


3.
Effective as of and after the Amendment Effective Date, all references in the
Employment Contract to Mr. Nanterme’s service as “Chief Executive Officer” or to
his role or status as such shall be deemed to refer to his role as “Advisor to
the Chief Executive Officer”.



4.
Section 7.1 of the Employment Contract is amended to read as follows:





--------------------------------------------------------------------------------





“As a result of his duties, Pierre Nanterme may regularly travel to the offices
of any of the companies in the Group.”
5.
Except as otherwise amended hereby, the Employment Contract is hereby ratified
and confirmed.



6.
This First Amendment to the Employment Contract is subject to French law, with
regard to its execution and its termination, and any dispute relating thereto
shall fall within the exclusive jurisdiction of the French courts.



Paris, France, dated January 9, 2019
In duplicate


 
 
 
 
 
Read and Approved:
 
 
 
/s/ Pierre Nanterme       
 
/s/ Olivier Girard
 
Pierre Nanterme       
 
ACCENTURE SAS      
 
 
 
By:
Name: Olivier Girard
Title: President
 





